Citation Nr: 0315988	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-15 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
residuals of a gunshot wound to the right arm.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the left thigh.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a March 2000 rating decision that denied 
a rating in excess of 30 percent for residuals of a gunshot 
wound to the right arm, and denied a rating in excess of 10 
percent evaluation for residuals of a gunshot wound to the 
left thigh.  Also in this decision, the RO continued 10 
percent evaluations for the veteran's anxiety and for scars 
of the right forearm.  The veteran filed a Notice of 
Disagreement (NOD) with respect to the denial of these four 
claims in April 2000, and the RO issued a Statement of the 
Case (SOC) in May 2000.  The veteran filed a substantive 
appeal in July 2000.  

In April 2001, the Board decided the issues of an increased 
rating for anxiety and for scars of the right forearm, and 
remanded the issues currently on appeal to the RO for further 
development.  In January 2003, the RO increased the veteran's 
evaluation for residuals of a gunshot wound to the right arm 
to 50 percent disabling, effective February 7, 2000 (the date 
of the claim for increase), but continued the denial of a 
rating in excess of 10 percent for residuals of a gunshot 
wound to the left thigh.  These matters have been returned to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  The veteran's right arm disability is manifested by 
incomplete paralysis of the median nerve due to weakened, 
restricted movement, thenar atrophy, sensory disturbance and 
mild tissue loss.

3.  The veteran's left thigh disability is manifested by 
tissue and sensory loss, pain, and positive evidence of 
impairment due to reduced strength. 

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for residuals of a gunshot wound to the right arm have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, 
Diagnostic Code 8515 (2002).

2.  Resolving all doubt in the veteran's favor, the criteria 
for a 20 percent evaluation for residuals of a gunshot wound 
to the left thigh have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.56, 4.73, Diagnostic Code 5315 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims for higher evaluations for residuals of gunshot wounds 
to the right arm and left thigh, as all notification and 
development action needed to render a fair decision on those 
claims has been accomplished.

As evidenced by the May 2000 statement of the case and 
January and March 2003 supplemental statements of the case, 
the veteran has been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial.  Hence, the Board finds that he has been given notice 
of the information and evidence needed to substantiate the 
claim and has been afforded opportunities to submit such 
information and evidence.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  Pursuant to the January 
2003 supplemental statement of the case and the Board's April 
2001 remand, the veteran was informed of the notice and duty 
to assist requirements and the evidence then of record.  
Moreover, in a June 2001 letter, the RO requested that the 
veteran submit any evidence of treatment for his right arm 
and left thigh disabilities from February 1999 to date, and 
enclosed authorization of release forms for his convenience.  
The veteran responded in August 2001 by informing the RO that 
all of his treatment for these disabilities has been at the 
VA Medical Center (VAMC) in Buffalo, New York.    

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim, to include 
associating with the record pertinent outstanding VA 
treatment records, and arranging for the veteran to undergo 
VA examinations, most recently in May 2002.  The Board also 
points out that neither the veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any existing pertinent evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.    

Under these circumstances, the Board finds that adjudication 
of the claims under consideration on appeal at this juncture, 
without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claims are ready to be 
considered on the merits.

II.  Background

The veteran's service medical records show that he was 
wounded by enemy mortar shell fragments in January 1945 and 
sustained multiple perforating wounds to the right forearm, 
with entry on the ulnar and palmar aspects, exist on dorso-
radial aspect, slight; fracture compound comminuted lower 
third right radius, slight; and penetrating wounds, multiple, 
posterior aspect of the left thigh, slight.  An operation was 
performed involving debridement of perforating wounds to the 
right forearm, removal of foreign body, and application of a 
cast.  Also, debridement of multiple penetrating wounds of 
posterior left thigh.  Foreign bodies were not removed.  
Facia incised for free drainage.

Findings in July 1945 revealed considerable atrophy, 
generalized of the right hand, with some weakness, although 
all movements were adequately performed.  There was no other 
atrophy or deformity.

A neurological examination report dated in August 1945 notes 
that the veteran is right handed.

A hospital record dated in October 1945 indicates that 
injuries of the right arm and left leg showed no disability.  
There was minimal loss of grip, but this was slight and with 
use was expected to return.  There was no loss of motion.  
Scar on the volar surface was adherent to muscle bands, but 
this caused no particular disability.  

In October 1945, the RO granted service connection for 
residuals of gunshot wound, right forearm and left thigh, and 
assigned an initial 100 percent evaluation, from October 20, 
1945.

VA examination findings in April 1946 revealed sensory 
paralysis, median nerve, right hand and sensory nerve to 
thigh (posterior medial), left.  Findings also included 
cicatrix multiple, right forearm and left thigh, and 
fracture, right radius, healed.

In May 1946, the RO assigned the veteran a 30 percent 
evaluation for residuals of a gunshot wound to the right arm, 
effective from April 20, 1946, and a 10 percent evaluation 
for residuals of a gunshot wound to the left thigh, effective 
the same date.

In connection with a February 2000 claim for increase, the RO 
obtained pertinent outstanding medical records.  VA 
outpatient records show that the veteran was seen in June 
1999 for a follow-up for right wrist pain after attempting to 
lift a television set two weeks earlier.  He was noted to 
have an old bullet wound to the forearm and was given an 
assessment of tendinitis, right wrist.

During a VA muscle examination in March 2000, the veteran 
complained of numbness and pain in his right forearm as well 
as difficulty in lifting.  He also said that his right 
forearm frequently became swollen.  He said that in the left 
lower extremity he frequently noticed pain behind his left 
knee.  There was no swelling noted in the left lower 
extremity, either the left hip or left knee.  The veteran 
took nonsteroidal anti-inflammatory medication for his 
extremity discomfort.  Examination of the right upper 
extremity revealed no evidence of tenderness or swelling of 
the right elbow.  Extension was 0 degrees, pronation 180 
degrees and supination 80 degrees.  The right wrist revealed 
dorsiflexion to 70 degrees, palmar flexion to 90 degrees, 
ulnar deviation to 50 degrees and radial deviation to 20 
degrees.  Regarding the left hip, there was no evidence of 
pain or swelling on the lateral aspect of the left thigh.  
Just beneath the gluteus medius there was an olive-shaped 
scar, which measured one and 1/2 inches times one half inch.  
On the medial aspect in the middle just posterior to the 
adductors and about at the beginning of the lateral 
hamstrings, there was an oval-shaped scar, which measured one 
inch times three-quarters of an inch.  Distal to this just 
two inches superior to the knee and lateral was a circular 
scar, which measured three-quarters of an inch.  All the 
scars were well-healed, nontender, somewhat adherent to the 
underlying tissue.  There was no discoloration.  The scars 
were slightly depressed and not elevated.  Muscle strength 
was as follows:  Adduction of the hip was 4/5, flexion of the 
hip was 4/5 and flexion of the knee was 4/5.  The veteran was 
diagnosed as having residuals of gunshot wounds to the right 
forearm and old, well-healed fractures, right radius.  

During a VA peripheral nerve examination in March 2000, the 
veteran complained of right arm weakness and difficulty 
lifting things.  He was unable to life more than 15 to 20 
pounds.  He also complained of numbness and burning in his 
right arm which was very troublesome for him, particularly at 
night.  On examination there was a four-inch by one-inch scar 
in the midline anterior forearm starting about two inches 
above the wrist.  There was an exit wound in a similar 
location on the dorsum of the arm.  There was also a four-
inch by two-inch gunshot wound on the anterior forearm which 
began two inches below the elbow.  There was an exit wound on 
the dorsum.  There was decreased sensation on the entire 
anterior surface of the right forearm, particularly in digits 
one, two and three.  There was thenar atrophy, weakness of 
the flexors, of the wrist and fingers on the right.  There 
was also fasciculation.  The veteran was diagnosed as having 
traumatic neuropathy of the medial nerve. 

In March 2000, the RO continued the 30 percent evaluation for 
residuals of a gunshot wound to the right arm and a 10 
percent evaluation for residuals of a gunshot wound to the 
left thigh.

The veteran noted in a July 2000 statement that he had 
weakness, numbness and pain in areas of the right arm and 
wrist and had difficulty lifting objects.  He noted evidence 
of swelling, pain and tenderness when performing routine 
everyday normal tasks.  He said he still has shrapnel in his 
body and that he has had no choice but to learn to suffer 
with his "altered and unusual condition over the...years."

In April 2001, the Board remanded to the RO the claims for 
increased rating for gunshot wound residuals to the right arm 
and to the left thigh, in part to obtain to obtain current 
medical findings that included comments as to the extent of 
the veteran's functional loss due to pain and other factors.

During a VA peripheral nerve examination in May 2002, the 
examiner relayed the veteran's gunshot wound to the right arm 
as including two entrance and exit wounds.  The first 
entrance wound was above the wrist on the anterior surface of 
the forearm, and measured approximately 4 inches in length.  
There was mild loss of tissue underneath the wound.  There 
was an exit wound on the posterior aspect which was 
approximately 4 inches in length.  Just below the elbow, 
there was another entrance wound approximately 6 inches in 
length.  There was an exit wound posterior to it.  This was 
associated with marked loss of tissue, and there was marked 
thenar eminence atrophy.  He had weakness of the muscles 
innervated by the median nerve and weakness in finger 
flexion.  He also had marked decreased in wrist extension or 
flexion.  He could only extend or flex 5 degrees.  He had 
decreased pinprick sensation in the right arm and hand as 
well as pain and weakness.  He had limitation of motion at 
the right wrist.  He had incomplete paralysis of the hand 
which was moderate-to-severe in severity.  Three gunshot 
wounds to the left leg were noted - one just below the 
buttocks, one lateral to the knee and one in the calf.  The 
veteran also had some shrapnel that could be identified in 
the medial aspect of the thigh.  He had atrophy in the 
lateral aspect of his quadriceps, and weakness in the 
quadriceps.  Iliopsoas had full strength.  Hamstring showed 
mild weakness as well.  He had decreased pinprick sensation 
in the left thigh and tissue loss.  There was no evidence of 
adhesion, tendon damage or bone damage.  Muscle strength was 
weak.  There was no muscle herniation.  The left thigh 
gunshot wound was associated with pain and weakness.  There 
was no limitation to motion of the left leg.  Left side 
stability was moderate.  The impression was that the veteran 
had a significant muscle nerve injury due to gunshot wound.  

During a VA muscle examination in May 2002, the veteran 
complained of right hand weakness, numbness and burning in 
his arm.  He also spoke of increased difficulties in 
fastening buttons.  Findings included a 4-inch x 1-inch scar 
in the midline anterior forearm beginning 2-inches above the 
wrist.  There was an exit wound on the dorsum of the arm.  
The veteran also had a 4-inch by 2-inch gunshot wound in the 
anterior forearm 2-inches below the elbow with an exit wound 
on the dorsum.  There was decreased sensation on the entire 
anterior aspect of the right forearm, as well as in the 
distribution of the medial antebrachial and decreased 
sensation in digits one, two and three.  There was also 
significant thenar atrophy with decreased abductor pollicis 
brevis strength graded at 4-/5.  Grip strength was also 4-/5 
on the right.  Tinel's was negative at the wrist.  Range of 
motion about the right wrist revealed decreased extension to 
60 degrees and palmar flexion to 80 degrees.  Ulnar deviation 
was 45 degrees and radial deviation was only 10 degrees and 
limited.  Previous x-rays of the right forearm revealed 
evidence of shrapnel.  The veteran was to undergo repeat 
radiographs of the right wrist that day due to decreased 
range of motion.  The final diagnosis given was residual 
gunshot wound to the right forearm, old well-healed fracture 
right radius and ulnar.  The veteran was also diagnosed as 
having retained shell fragments, right forearm, and 
degenerative joint disease, right wrist.  The examiner noted 
that the veteran did have pain and dysesthesias of the right 
forearm, with clinical evidence of weakness in the median 
nerve distribution and limited wrist motion.  There was mild 
weakness involving the abductor pollicis brevis.  X-rays of 
the right wrist revealed degenerative joint disease.  

Evaluation of the left hip revealed an olive-shaped scar, 
measuring 1 1/2 inches x 1/2 inch.  On the medial aspect just 
posterior to the adductors, there was an oval scar nearing 1 
inch x 3/4 inch, and just distal to this and laterally there 
was a circular scar measuring 3/4 inch.  These scars were well 
healed and nontender.  There was some adherence to the 
underlying tissue.  The veteran had some weakness about the 
left hip with adduction of the hip of 4/5 on the left 
compared to 5/5 on the right.  Flexion was 4/5, and flexion 
of the knee was 4/5.  The veteran was diagnosed as having 
retained shell fragments, left lower extremity and right 
forearm.  He was also diagnosed as having residual weakness 
Muscle Group XV on the left.  The examiner stated that with 
respect to the left thigh, the veteran had weakness graded at 
4/5 in the above muscles.  He had good range of motion, which 
was functional; however, he did have limitations of hip 
flexion of 100 degrees, internal rotation of 10 degrees, and 
external rotation of 45 degrees.  The pain at night 
interfered with the veteran's sleep and cramping and his pain 
disability would be moderate.  The veteran did ambulate with 
a reciprocal type gait with no adaptive device.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  However, when an increased rating is at issue, 
the current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In addition to schedular criteria, where a diagnostic code is 
predicated on loss of motion, VA must also consider 38 C.F.R. 
§ 4.40, regarding functional loss due to pain, and 38 C.F.R. 
§ 4.45, regarding weakness, fatigability, incoordination, or 
pain on movement of a joint.  See Deluca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  As indicated above, the rating 
criteria for the veteran's wrist disability include 
limitation of movement of the hand, fingers, thumb and wrist.  
While it is arguable that functional loss due to pain and the 
other factors noted above are already contemplated in the 
applicable rating criteria for disabilities involving nerve 
and muscle injury (as set forth below), in evaluating each 
disability, the Board will nonetheless consider (consistent 
with the April 2001 remand), whether the next higher rating 
is warranted on the basis of functional loss due to such 
factors.  

A.  Right Arm

The veteran's service medical records show that he is right-
handed.  His right arm disability is currently evaluated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8515, for paralysis 
of the median nerve.  Under this code, regarding the major 
extremity, a 10 percent evaluation is warranted for 
incomplete paralysis that is mild, and a 30 percent 
evaluation is warranted when it is moderate.  For a 50 
percent evaluation, there must be incomplete paralysis that 
is severe.  A 70 percent evaluation is warranted for complete 
paralysis of the median nerve with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the palmar of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb, at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances.    

The medical evidence pertaining to the veteran's right arm 
disability consists predominantly of VA examinations 
performed in March 2000 and May 2002.  Results from these 
examinations show that the veteran's right arm disability is 
primarily manifested by weakened, restricted movement and 
sensory disturbance on the entire anterior surface of the 
right forearm and mild tissue loss.  Thenar atrophy and 
fasciculation were also found.  These findings, while severe, 
do not satisfy the criteria under Diagnostic Code 8515 for 
complete paralysis of the median nerve.

The evidence does not document the right hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, and the thumb in the plane of the hand (ape hand).  

The veteran was found to have thenar atrophy of the right 
hand at both examinations, which was described in May 2002 as 
marked thenar eminence atrophy.  However, there is no 
indication that pronation was incomplete.  And while weakness 
of the fingers was noted during both examinations, including 
weakness in finger flexion in May 2002, there was no 
indication of the absence of flexion of the index finger or 
of feeble flexion of the middle finger, or that the veteran 
was unable to make a fist or index and middle fingers 
remained extended.  Moreover, there is no indication of an 
inability of the veteran to flex distal phalanx of thumb, 
defective opposition and abduction of the thumb, at right 
angles to palm.  

Notwithstanding findings on VA muscle examination in March 
2000, to include normal wrist flexion to 90 degrees (see 
38 C.F.R. § 4.71, Plate I), the veteran was noted to have a 
"marked decrease in wrist extension or flexion" in May 
2002.  Furthermore, wrist weakness was noted at both 
examinations.  These findings are consistent with the current 
50 percent evaluation assigned.  

Also, while the veteran did complain of right arm pain during 
the March 2000 and May 2002 examinations, there are no 
documented trophic (pertaining to nutrition) disturbances 
related to paralysis of the median nerve.  See Black v. 
Brown, 10 Vet. App. 279, 280 (1997) (noting that 'trophic' is 
defined in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th ed. 
1994) as pertaining to nutrition). 

Furthermore, the Board finds that the evidence demonstrates 
that the veteran's right arm nerve disability has not 
resulted in additional loss of motion beyond the requirements 
of a 50 percent evaluation based on pain, weakness or other 
pathology.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 
at 204-7.  The veteran's main complaint is that he has 
difficulty lifting things, which is supported by the May 2002 
finding of decreased grip strength of 4-/5.  As far as loss 
of motion, the veteran demonstrated normal or near normal 
ranges of motion of the right elbow and right wrist with no 
indication of pain or weakness on motion during the March 
2000 examination, with no evidence of tenderness or swelling.  
Although the veteran was noted to have limitation of motion 
at the May 2002 examination, evidenced by wrist extension to 
60 degrees (with normal wrist extension to 70 degrees; see 
38 C.F.R. § 4.71a, Plate I) and radial deviation of 10 
degrees (with normal radial deviation to 20 degrees; see 
38 C.F.R. § 4.71a, Plate I), there was likewise no indication 
of pain on motion or weakness.  Although there is no 
disputing that the veteran's right arm disability is 
manifested by pain and weakness, these symptoms are 
contemplated in the current 50 percent rating assigned, and 
do not warrant an even higher rating based on functional 
loss.  

In sum, while considerable atrophy of the muscle of the 
thenar eminence and flexion of wrist weakened have been 
demonstrated, the remaining criteria for complete paralysis 
of the right median nerve under Diagnostic Code 8515 have not 
been demonstrated.  With this in mind, together with the May 
2002 examiner's assessment of "incomplete paralysis of the 
hand which is moderate-to-severe in severity", the Board 
finds that the veteran's overall right arm disability picture 
does not satisfy the criteria for complete paralysis of the 
median nerve.  Put another way, there is no basis for 
assignment of an evaluation in excess of 50 percent for 
residuals of a gunshot injury to the right arm.

Additionally, the Board finds that the record does not 
present evidence sufficient to invoke the procedures for 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  Absent a showing that 
the veteran's right arm disability has markedly interfered 
with employment (beyond that contemplated in the assigned 
evaluation), has resulted in repeated hospitalization, or has 
otherwise been so exceptional or unusual as to render 
application of the regular schedular standards impractical, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
In this regard, the evidence shows that the veteran retired 
from his job at the post office at age 63.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the 
veteran's claim for a rating greater than 50 percent for 
residuals of a gunshot wound to the right arm must be denied.  
In reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against assignment of 
a higher evaluation, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Left Thigh

Muscle injuries evaluated under the applicable diagnostic 
codes are classified as  slight, moderate, moderately severe 
or severe.  38 C.F.R. § 4.56.  Injuries to the median nerve 
are evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  
Under that diagnostic code, a 10 percent evaluation requires 
incomplete paralysis that is mild and a 30 percent evaluation 
requires incomplete paralysis that is moderate.  Severe 
incomplete paralysis warrants a 50 percent evaluation.  

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a).  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(d). 

Under the rating schedule, a moderate muscle disability 
contemplates a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effective of high velocity 
missile, residuals of debridement, or prolonged infection.  
The service department record or other evidence of in-service 
treatment for the wound.  Record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of that section, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include entrance and (if 
present) exit scars, small or linear, indicating short track 
or missile through muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.

A moderately severe muscle disability from a missile wound 
contemplates a through-and-through or deep penetrating wound 
by a small high velocity missile or a large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The service 
department records or other evidence shows hospitalization 
for a prolonged period for treatment of the wound.  The 
record shows consistent complaint of the cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), and, if present, evidence of inability to keep up 
with work requirements.  Objective findings include entrance 
and (if present) exit scars indicating the track of the 
missile through one or more muscle groups.  There are 
indications on palpation of the loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with the sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).  

A severe muscle injury contemplates a through and through or 
deep penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The history and 
complaint should show service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  There is a record of consistent 
complaint of the cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c), worse that 
those shown for moderately severe muscle injuries, and if 
present, evidence of inability to keep up with work 
requirements.  The regulation also specifies objective 
findings and other findings as signs of severe muscle 
disability.  38 C.F.R. § 4.56(d).

Objective findings may include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  Also, x-rays may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile; there 
may be adhesion of a scar to one of the involved bones, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; there may be diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy, to include atrophy of muscle groups not 
in the track of missiles; adaptive contraction of an opposing 
group of muscles; and/or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.  

After carefully reviewing the evidence of record in light of 
the above-referenced criteria, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that a 20 
percent evaluation for residuals of a gunshot wound to the 
veteran's left thigh is warranted.  

As to the type of injury itself, the veteran's service 
medical records describe penetrating multiple wounds to the 
left thigh that were slight, with residuals of debridement 
and retained shell fragments noted by x-ray.  This is most 
consistent with a moderate disability of the muscles since 
there is no evidence of intermuscular scarring.  As to 
history and complaint, this is consistent with moderate 
disability based on the veteran's sole and consistent 
complaint of left thigh weakness, which is one cardinal sign 
and symptom of muscle disability.

However, in determining whether an increase in rating is 
warranted, the Board also has considered more recent 
evidence.  Results from VA examinations in March 2000 and May 
2002 show that the veteran's left thigh disability is 
primarily manifested by pain and weakness, decreased pinprick 
sensation and tissue loss.  There was no tendon or bone 
damage or limitation of motion.  Notably, strength test of 
the left thigh at the VA examination in May 2002 was graded 
at 4/5.  Findings included weakness about the left hip with 
adduction of the hip of 4/5 compared to 5/5 on the right.  
Flexion was 4/5 and flexion of the knee was 4/5.  Similar 
findings of strength were made at the March 2000 examination, 
showing adduction of the hip of 4/5, flexion of 4/5 and knee 
flexion of 4/5.  These findings regarding strength show 
positive evidence of impairment when compared with the sound 
side. 

Given the positive findings of reduced strength in the 
veteran's left thigh when compared to his right, and 
resolving all reasonable doubt in the veteran's favor, the 
Board findings that the veteran's overall disability picture 
for the left thigh most nearly approximates moderately severe 
injury to Muscle Group XV, for which a 20 percent evaluation 
is assigned.  See 38 C.F.R. §§ 4.3, 4.56, 4.73, Diagnostic 
Code 5315.

The Board finds, however, that the evidence does not support 
assignment of a rating higher than 20 percent rating for the 
residuals of left thigh injury.  That is, the evidence does 
not support a severe disability to Muscle Group XV.  While 
there was some adherence to the underlying tissue as noted 
during the May 2002 examination, there was no evidence of 
ragged or depressed scarring, or flabby muscles in the wound 
area.  Also, while there is some impairment of strength in 
the left thigh noted as 4/5 on strength test, this does not 
rise to the level of severe impairment to strength, endurance 
or coordinated movement.  Furthermore, the veteran was found 
in May 2002 to have good range of motion which was 
functional.  His pain disability was assessed as "moderate" 
and left side stability was "moderate".  Also as previously 
noted, x-rays revealed retained evidence of shrapnel in the 
left thigh; however, the  record simply is devoid of medical 
evidence of other signs and symptoms of severe disability of 
the muscles pursuant to the applicable criteria.  See 
38 C.F.R. § 4.56.

In view of the veteran's normal ranges of motion of the left 
lower extremity and absence of evidence of pain on motion, 
the Board finds that the evidence demonstrates that the 
veteran's left thigh disability has not resulted in 
additional loss of motion beyond the requirements of a 20 
percent evaluation based on pain, weakness or other 
pathology.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 
at 204-7.  Additionally, in the absence of evidence of marked 
interference with employment, repeated hospitalization, or 
evidence that the disability is otherwise so exceptional or 
unusual as to render application of the regular schedular 
standards impractical, the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of more than a 20 percent 
rating on an extra-schedular basis.  See Bagwell, 9 Vet. App. 
at 338-339; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. 
at 227.  

For the foregoing reasons, a 20 percent, but no higher, 
evaluation for residuals of a gunshot wound to the left thigh 
is warranted.  


ORDER

An evaluation in excess of 50 percent for residuals of a 
gunshot wound to the right arm is denied.

An increased evaluation, to 20 percent, for residuals of a 
gunshot wound to the left thigh is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

